Exhibit 10.1

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “1st Amendment”) is made and
entered into by and between QS Energy, Inc. (“Employer”) and Jason Lane
(“Employee”) (collectively, the “Parties”), effective as of April 1, 2017 (the
“1st Amendment Effective Date”), with reference to the following:

 

RECITALS

 

A.Effective as of April 1, 2017, the Employer and Employee entered into an
Employment Agreement (the “Employment Agreement”);

 

B.It is the desire of Employer and Employee to amend the Employment Agreement to
clarify and more accurately reflect their intentions at the time they entered
into the Employment Agreement.

 

NOW, THEREFORE, the Parties agree to amend, effective as of the 1st Amendment
Effective Date, the Employment Agreement, as follows:

 

I.                 Section 4.3(i) and (ii) (Bonus) of the Employment Agreement
is hereby amended and restated, as follows:

 

(i) For any leases and/or related service agreements for Employer’s AOT
Technology executed in the first year of the Term of the Employment Agreement,
Employee shall receive eight percent (8%) of cash payments received by Employer
under any such leases and/or service agreements, and six percent (6%) of cash
payments received by Employer under any leases and/or service agreements
executed in the second year of the Term of the Employment Agreement. For
purposes of calculating cash payments payable to Employee under this subsection
4.3(i), all cash payments received by Employer shall be deemed to be net of any
fees or commissions paid or payable to third-parties on account of any executed
lease and/or service agreement. Any cash payments due to Employee hereunder
shall be made by Employer to Employee on a quarterly basis for so long as the
leases and/or service agreements remain in effect.

 

(ii) For any sale or other non-lease transaction for Employer’s AOT Technology
during the Term of the Employment Agreement, Employee shall receive a one-time
payment of ten per cent (10%) of the net profit of the sale or other non-lease
transaction. Any payments due Employee under this Section 4.3(ii) shall be made
within sixty (60) days of Employer’s receipt of payment. For purposes of this
subsection 4.3(ii), net profit shall mean the gross purchase price of the sale
or other non-lease transaction, less costs of manufacturing, delivery and
installation of the AOT Technology and less any fees or commissions paid or
payable to third-parties on account of any such sale or other non-lease
transaction.

 

II.               Section 4.5 (Health Benefits) of the Employment Agreement is
hereby amended and restated, as follows:

 

Employee and his family shall be eligible to receive monthly health benefits.
Employee may elect to participate in any group health insurance plan which may
be offered by Employer to employees and their families. If Employee elects not
to participate in any such group health insurance plan, Employee shall be paid
on the last day of each month during the Term of the Employment Agreement, a sum
equal to the premium paid by Employee for private health insurance for himself
and family.

 

III.             If there are any inconsistencies between the Employment
Agreement and this 1st Amendment, the terms and conditions of this 1st Amendment
shall control.

 

IV.             Except for the changes set forth in this 1st Amendment, all
terms and conditions in the Employment Agreement shall remain unchanged and in
full force and effect.

 

Executed effective as of the 1st Amendment Effective Date.

 

  QS Energy, Inc. (“Employer”)     Dated: November 13, 2017 By:   /s/ Michael
McMullen   Michael McMullen, CFO     Dated: November 13, 2017 /s/ Jason Lane  
Jason Lane (“Employee”)

 

